DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1-14 require the feature of the fixed iron core includes an annular conical portion on the movable iron core side, the annular conical portion having an outer peripheral surface formed into a taper surface shape sloped in such a direction that an outer diameter dimension is increasing toward the fixed iron core side, wherein the movable iron core includes a thick cylindrical portion and wherein an axial length of the thick cylindrical portion is long compared to an axial length of the conical portion.   The original disclosure appears to identify the shape of the movable iron core as the inventive concept [0006][0007].  The conical portion 40E is specifically discussed in [0049][0053] and [0075] which attribute a significance to the tapered shape of the conical surface, but do not relate the length of the portion 40E to thick portion 43A.  The sizes of the two portions also appear relatively similar in the figures and there is no indication that the figures are to scale.  It is maintained that one skilled in the art, upon review of the entire disclosure, would not determine the invention to be a relative difference in axial length between the thick portion of the movable core and the conical portion of the thick core.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 23 reach recite “an axial length of the thick cylindrical portion is long compared to an axial length of the conical portion.”  It is not clear if “is long compared to” merely means “longer” or if it is intended to convey a greater degree of difference in the lengths.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US# 2011/0073424) in view of Lang (US# 4390158) and JP 59-160969.
Murakami discloses a damping force adjustable shock absorber comprising: a cylinder 2 sealingly containing hydraulic fluid therein;  a piston 5 inserted in the cylinder and dividing an inside of the cylinder into a rod-side chamber and a bottom-side chamber;  a piston rod 6 having one side coupled with the piston and the other side extending out of the cylinder;  a flow passage 21 configured to cause the hydraulic fluid to flow therethrough due to extension and compression of the piston rod;  and a damping force adjustment valve 25 provided in the flow passage and configured to be driven by a solenoid, wherein the solenoid includes a coil 59 configured to generate a magnetic force by power supply, a movable core 62 located on an inner peripheral side of the coil to face the coil in the radial direction of the solenoid and provided axially movably, a fixed core 60 located so as to axially face the movable iron core and provided on the inner peripheral side of the coil, and a shaft portion 63 provided so as to axially extend on inner peripheral sides of the movable core and the fixed core and configured to be displaced integrally with the movable core, wherein a valve body 58 of the damping force adjustment valve is provided on one end portion of the shaft portion on the fixed core side, wherein the fixed core includes an annular conical portion on the movable core side, the annular conical portion having an outer peripheral surface formed into a taper surface shape sloped in such a direction that an outer diameter dimension is increasing toward the fixed core side.  Note the conical portion at the top of 60 is substantially the same as the conical portion of the instant invention.  Murakami lack the specific disclosure of the cores being iron cores.  It is well known in the art and further demonstrated by Lang to utilize iron for solenoid devices to properly complete the magnetic circuit and ensure proper activation with economic materials.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize iron for the cores of Murakami, as known in the art and demonstrated by Lang, to provide the predictable result of proper valve actuations with affordable and readily available material (iron).  Murakami further lacks the movable core including a thick cylindrical portion and a taper cylindrical portion, the thick cylindrical portion axially facing the fixed core, the taper cylindrical portion axially extending from the thick cylindrical portion toward the other end portion side of the shaft portion and having an inner peripheral surface flaring so as to define a taper shape.  JP 59-160969 discloses a similar valve device and further teaches a movable core 21 including a thick cylindrical portion 21A and a taper cylindrical portion 21B, the thick cylindrical portion 21A axially facing the fixed core 6, the taper cylindrical portion 21B axially extending from the thick cylindrical portion toward the other end portion side of the shaft portion and having an inner peripheral surface flaring so as to define a taper shape.  Figures 2-3.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the movable core shape taught by JP ‘969 for the movable core 62 of Murakami to make the weight small, thereby improving response, without reducing the passage area of magnetic flux.  Page 6 of the translation.  Note the dimensions of the conical portions of Murakami relative to the length of the core 62.  In modifying the core 62 to have a cylindrical portion and a taper portion, as taught by JP ‘969, it is maintained that the resulting thick cylindrical portion would be significantly longer that the conical portion.
Regarding claim 2, a core 61 is provided radially between the coil 60 and the movable iron core 62, and wherein the core and the movable iron core axially overlap each other. 
Regarding claim 3, Murakami further discloses a communication passage 63A provided on the shaft portion 63, and the communication passage extends through the shaft portion in an axial direction of the shaft portion, wherein the communication passage establishes communication between the valve body side and the other end portion side of the shaft portion positioned on an opposite side of the movable iron core 62 from the fixed iron core 60,
	Regarding claim 4, on the other end portion of the shaft portion, a back-pressure chamber 61A formed between a back-pressure chamber formation member 61 formed so as to cover the other end portion, and the other end portion;  and a first bearing and a second bearing provided on an inner peripheral side of the back-pressure chamber formation member and the fixed iron core side opposite of the movable iron core therefrom, respectively, the first and second bearings axially displaceably supporting the shaft portion 63.  Note unlabeled bearing in 61 and unlabeled bearing in 60.
 	Regarding claim 9, the back-pressure chamber formation member 61, the movable iron core 62, and the fixed iron core 60 are provided in a bottomed cylindrical cap member (36 including unlabeled end cap, right side of figure 3) disposed on the inner peripheral side of the coil.  Note a portion of 36 adjacent core 60 is inside the coil 59. 
Regarding claim 11, JP ‘969 teaches a thickness of the taper cylindrical portion 21B on the back-pressure chamber side is equal to or thinner than a half of a thickness of the thick cylindrical portion 21a. 
Regarding claim 12, Murakami as modified above, disclose a solenoid as set forth above.
	Regarding claim 13, wherein when the coil of the solenoid is not energized, at least a portion of the taper cylindrical portion of the movable iron core is in a position that does not face a member 60 forming a magnetic circuit in the radial direction of the solenoid.
	Regarding claim 14, JP ‘969 teach an axial length of a taper cylindrical portion that appears about twice as long as the axial length an thick cylindrical portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the proportions of the core through routine design and/or experimentation to provide the optimum performance for a given application, thereby providing sufficient valve opening/closing force without undue size.
Claim 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US# 2011/0073424) , Lang (US# 4390158) and JP 59-160969 as applied to claim 1 above, and further in view of JP 2011-38630.
Regarding claim 5, Murakami further discloses a bottomed cylindrical (36 and unlabeled end cap) covering an outer peripheral side of the coil 59, wherein the movable iron core 62 includes a fixation hole on an inner peripheral side thereof, the shaft portion being fixed in the fixation hole.  Murakami lacks the specific disclosure of the covering being an overmold.  JP 630 discloses a similar device and further teaches an overmold 35 that covers a coil 34.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide an overmolded end member, as taught by JP ‘630, in the device of Murakami to improve heat dissipation, thereby preventing overheating of the coil.
Regarding claim 6, JP ‘969 teaches the thick cylindrical portion 21A includes a recessed portion 23 positioned around the fixation hole and formed so as to be radially recessed, the recessed portion extending through the movable iron core 21 in an axial direction of the movable iron core 2, the recessed portion being configured to allow the hydraulic fluid to axially flow. 
	Regarding claim 7, JP ‘969 teaches a plurality of recessed portions (plural ports 23) are provided on the thick cylindrical portion 21A.  JP ‘969 lacks the disclosure of each of the recessed portions is disposed at a position not opposite from each other in a radial direction of the fixation hole.   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide three equally spaced recesses 23 in the modified device of Murakami/JP ‘969 as an obvious number and arrangement for the disclosed plural “ports” to provide the desired degree of fluid flow in a balanced manner.  In providing three, no port would be opposite another relative the fixation hole.  Regarding claim 8, three is an odd number.
	Regarding claim 10, a non-recessed portion of the fixation hole is fixed to the shaft portion. Note figure 2 of JP ‘969 shows the recessed portions 23 separate from the fixation hole.
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heingl et al (US# 2015/0276084) in view of Lang (US# 4390158).
Heingl et al a solenoid comprising: a coil 4 configured to generate a magnetic force by power supply;  a movable core 5 located on an inner peripheral side of the coil to dace the coil in the radial direction of the solenoid and provided axially movably;  a fixed core 2 located so as to axially face the movable iron core and provided on the inner peripheral side of the coil;  and a shaft portion 2 provided so as to axially extend on inner peripheral sides of the movable core 5 and the fixed core 2 and configured to be displaced integrally with the movable core 5, wherein the fixed core includes an annular conical portion on the movable core side, the annular conical portion having an outer peripheral surface formed into a taper surface shape sloped in such a direction that an outer diameter dimension is increasing toward the fixed core side, wherein the movable core includes a thick cylindrical portion and a taper cylindrical portion, the thick cylindrical portion axially facing the fixed iron core, the taper cylindrical portion axially extending from the thick cylindrical portion toward the other end portion side of the shaft portion and having an inner peripheral surface flaring so as to define a taper shape, and wherein an axial length of the thick cylindrical portion is long compared to an axial length of the conical portion.  Note annotated figure below.


    PNG
    media_image1.png
    844
    784
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK